DETAILED ACTION
Final
Claim Status
The claims filed on 04/04/2019 is under consideration by the Examiner. Claims 1-15 are currently pending in the instant application with non-elected claims 16-22 withdrawn from further consideration. 
The provisional nonstatutory double patenting rejection of claims 1-5, 8-9, 11-19 over copending Application No. 16/375,095 in view of Nakanoya (US 2017/0259333 A1) is withdrawn in view of Applicant’s remark. The Examiner accidentally listed the copending Application No. 16/375,095 of the present applicant, rather than copending Application No. 16/374,882.
The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2019/0119519 A1) as evident by Iwai (US 2018/0193913), and further in view of Nakanoya (US 2017/0259333 Al) is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 11-19, and 21-22 of copending Application No. 16/374,882 in view of Nakanoya (US 2017/0259333 A1). The copending Application discloses a conductive paste comprises components (1), (2), and (3) as required in the claimed invention. The copending Application failed to disclose the conductive paste comprises a glass frit.
Nakanoya discloses a conductive paste comprises of silver powder, glass frit, ethyl cellulose, texanol solvent, and zine oxide (See [0036] and [0102]). Nakanoya also discloses that the glass frit is an ingredient for bonding the silver powder to a substrate (See [0086]).
.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed on 01/27/2021 have been fully considered but they are not persuasive.
At pages 2-3 of the remark, Applicant argues that Watanabe discloses sintered bodies on substrates having “good” adhesion using tape peeling test. Therefore, the person of ordinary skill in the art would have had no reason of motivation to modify Watanabe with the glass frit of Nakanoya because the sintered bodies of Watanabe already had good adhesion to a substrate. Therefore, the Office Action has failed to present a prima facie case of obviousness. The Examiner respectfully disagrees with the Applicant's remark. While Watanabe discloses that the sintered bodies formed by the ink composition has good adhesion to the substrates, the adhesion strength of the sintered bodies of Watanabe is limited to the strength of a tape peeling test according to JIS K5600 (See [0162] of Watanabe). Therefore, the person of ordinary skill in the art having a desire to formulate 
Moreover, Watanabe discloses a desire to form electronic components such as electrodes and wires having excellent in adhesion to a substrate in electronic devices including LCD, solar cell, OELD, touch panel, and EMI shield (See [0006], [0032], and [0135]). The electronic device of Watanabe, i.e., solar cell, are exposed to the environment. Therefore, a person skilled in the art would have been motivated to form electronic components with an adhesion strength as strong as possible in order to withstand exposure to the environment. Therefore, a person skilled in the art would look to Nakanoya to improve the adhesion strength of the ink composition or sintered bodies of Watanabe to a substrate.
Based on this rationale, the rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2019/0119519 A1) as evident by Iwai (US 2018/0193913), and further in view of Nakanoya (US 2017/0259333 Al) is maintained and a prima facie case of obviousness exists.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761